﻿On behalf of the States members
of the Organization of African Unity (OAU), of which I am
the current Chairman, and of my country, Zimbabwe, I
extend our warmest congratulations to you, Mr. Udovenko,
on your unanimous election to the presidency of the
General Assembly at its fifty-second session. Your election
to that high office is a fitting and eloquent tribute to your
personal diplomatic qualities and to the valuable role that
your country, Ukraine, is playing in international affairs.
We are confident that, under your wise stewardship, the
deliberations of this session will achieve significant results.
We commend Ambassador Razali, the President of the
General Assembly at its fifty-first session, for having
brought his experience and wisdom to bear upon the
various special sessions and working groups of the
General Assembly that he presided over during the past
year, particularly in the area of United Nations reform.
May I also pay tribute to the Secretary-General,
Mr. Kofi Annan, for his vision and for his exemplary
leadership of the United Nations. I wish to commend him
particularly for his tireless efforts to assist Member States
in transforming the United Nations into a more dynamic,
relevant and effective instrument for meeting the
challenges that confront us as we approach the end of this
millennium.
Africa has consistently underlined the need for
reform of the United Nations and other multilateral
bodies, to promote the democratization and effectiveness
of the international decision-making process. Indeed, we
have maintained that such international bodies should
truly serve the collective interests of the peoples of the
world. It is in this context that we welcome the Secretary-
General’s bold package of proposals, contained in the
report entitled “Renewing the United Nations: a
Programme for Reform” (A/51/950), which has been
presented to the Assembly. These proposals merit our
serious consideration. We have taken note of those
proposals that the Secretary-General has implemented or
intends to implement, as they fall within the purview of
his powers as chief administrator of the Organization. We
have also taken note of the proposals that he is placing
before Member States for their consideration.


We stand ready to work closely with the Secretary-
General and other delegations to ensure that the reform
process is speeded up on the basis of consensus and
democratic participation. What is crucial to us is that
reforms go to the heart of the matter — namely, the
removal of anachronistic and undemocratic arrangements
introduced over 50 years ago.
The reform and expansion of the United Nations
Security Council is not only desirable but also imperative
if the Council is to ensure the successful implementation of
its global mandate to maintain international peace and
security on behalf of all States. The fact that major
geographical and political groupings representing the
overwhelming majority of the peoples of the world remain
under-represented and without permanent seats on the
Security Council is the greatest anomaly of our times.
Equally anomalous is a situation in which in this
enlightened age the wishes of the overwhelming majority in
the General Assembly will continue to be subjected to the
whims and dictates of the privileged few by virtue of their
wielding the power of the veto.
Why should a small minority of States continue to
wield so much power over the destiny of the majority
without the latter’s consent? Why, indeed, are there
frequent and persistent attempts by few States to undermine
and circumvent the most democratic and representative
body of the United Nations — the General Assembly — on
matters of crucial concern to the entire international
community? What are we to make of this? Are we meant
to conclude that democracy and good governance at the
international level should only be at the pleasure and behest
of the mighty and powerful? Surely this state of affairs
cannot continue, as it makes a mockery of the lofty and
hallowed democratic principles we profess to cherish dearly
at the national level.
The thirty-third ordinary summit of the Organization
of African Unity (OAU), held in Harare in June this year,
underscored the pressing need for democratizing the United
Nations Security Council and stressed that the process
should take full account of the position of Africa as the
largest continental grouping at the United Nations as far as
the allocation of permanent and non-permanent seats in the
reformed Council is concerned. The summit concurred with
the position of the Non-Aligned Movement that use of the
power of the veto should be restricted if it is not abolished.
However, for as long as it exists, the new permanent
members of the Council should be granted the same
prerogatives and powers as the current members.
Another area of fundamental importance to Africa
pertains to the reforms in the economic and social fields
of the United Nations. Africa is of the view that for
reforms in this sphere to be meaningful and credible they
should seek to reinforce the pivotal role of the United
Nations in development and, conversely, the centrality of
development to the United Nations agenda. We firmly
believe in the role of free enterprise as the motive force
in economic development. But any attempts to re-fashion
an exclusively political mandate for the United Nations
will marginalize its role in development, while giving free
play to blind market forces and finance capital. This is
clearly contrary to the Charter of the United Nations and
should be resisted.
The United Nations needs adequate financial
resources if it is to continue to fulfil its mandate
effectively, particularly in the light of the ever-expanding
burden of responsibilities that it has to shoulder. It is
therefore imperative for Member States to ensure that
they pay their dues and pay them in a timely fashion.
Unilateral actions to adjust the Organization’s scale of
assessment or to withhold funds from certain United
Nations programmes undermine the very foundation of
the Organization and therefore should not be condoned.
In the area of disarmament, we welcome the
adoption at the recently concluded Oslo Conference of the
draft treaty on the global ban on anti-personnel mines.
The overwhelming support that the treaty received is
eloquent testimony to the determination of the
international community to rid itself of these deadly
weapons, which have killed or maimed millions of
innocent people the world over. Africa, which has one of
the largest concentrations of anti-personnel mines and
perhaps the highest number of victims of these weapons,
is happy to join this international consensus. It is our
hope that those who remain outside the Ottawa process
will reconsider their position and decide to sign the treaty
when it is opened for signature in December of this year.
The past few years have witnessed the African
continent undergoing a dual process of economic and
political reforms. These reforms have in many countries
resulted in greater democratization, as well as in higher
economic growth rates. In the political sphere, democracy
and good governance have taken root on our continent. In
the past few years, we have witnessed the end of the
dictatorships and military governments in many parts of
Africa, and their replacement by governments committed
to the political empowerment of their people. In the
economic sphere, economic structural adjustment
2


programmes not only have stimulated high growth rates of
between 5 and 10 per cent per annum, but have also created
an environment that is increasingly receptive to foreign
direct investment and greater participation of the private
sector in our economies. Most countries have also entered
into multilateral and bilateral investment treaties with both
developed and developing countries.
At the subregional and continental levels, Africa has
taken unprecedented steps to assume greater control of its
future through economic integration. The historic convening
in Harare in June this year of the inaugural session of the
Assembly of Heads of Government of the African
Economic Community was an important landmark in
Africa’s efforts to build a stable and prosperous future for
its people. The session resolved to strengthen the African
Economic Community through the conclusion of protocols
with subregional organizations, such as the Southern
African Development Community (SADC), the Economic
Community of West African States (ECOWAS) and the
Common Market for Eastern and Southern Africa
(COMESA), among others, which are essential building
blocks for a viable economic community at a continental
level.
For these efforts to succeed, however, it is vital that
Africa receive the prerequisite support and cooperation of
its development partners and, indeed, that of the
international community at large. We should never
underestimate the enormous obstacles that the African
economies are confronted with. Africa’s external debt
problem and the heavy burden of debt repayments continue
to drain many of our economies of the much-needed capital
for development. More resources in the form of debt
repayments than those coming in the form of aid are
leaving the continent. There is a need, therefore, for
international financial institutions to adopt a unified and
coordinated approach to Africa’s debt problem that will
help to redress the situation. There can be no better time
than now for the international community to augment our
own efforts to bring the much-awaited peace dividend to
our people.
Foreign direct investment to Africa should continue to
be augmented by official development assistance. The
steady fall of this assistance from 0.34 per cent in 1992 to
0.25 per cent in 1996 is therefore a matter of serious
concern to us. We commend those countries which have
surpassed the target of allocating 0.7 per cent of gross
domestic product to official development assistance and
urge others to do likewise. We welcome new initiatives on
Africa that have recently been announced in the area of
trade, investment and infrastructure development. These
are, indeed, a result of the recognition that Africa risks
being marginalized unless innovative ways are found to
support its development efforts.
Africa in terms of conflict situations still suffers
from a number of setbacks. The situation in Sierra Leone,
where a military junta overthrew the democratically
elected Government of that country in May this year, is
a matter of serious concern to us. The Organization of
African Unity (OAU), meeting in Harare for its thirty-
third summit, unequivocally condemned the coup and
called for the immediate and unconditional restoration of
the constitutional Government of Sierra Leone. Africa’s
message is loud and clear. The days of military
dictatorships are over. Africa cannot and will not give
legitimacy to regimes that willy-nilly flout the rule of law
and the popular aspirations of their people. We appeal to
the international community not to give solace to these
military juntas in the name of humanitarian aid, but to
stand solidly with Africa in denying them recognition.
Of equal concern to Africa are the crises in the
Republic of Congo (Brazzaville), Somalia, the Sudan,
Western Sahara, Burundi and the Comoros. In this respect
we take note of, and reaffirm our support for, the United
Nations initiative through the Secretary-General’s envoy,
Mr. James Baker, which seeks to find a lasting solution
to the problem of the Saharan Arab Democratic Republic.
The OAU is working tirelessly through the
Mechanism for Conflict Prevention, Management and
Resolution in search of African solutions to these African
problems. We call on the United Nations and the
international community at large to support Africa’s
initiatives to resolve these conflicts and to strengthen the
OAU’s capacity for preventive diplomacy and conflict
resolution.
We are encouraged by the continued engagement of
the United Nations in Angola and welcome the adoption
by the Security Council last month of resolution 1127
(1997), calling on the União Nacional para a
Independência Total de Angola (UNITA) to abide by the
Lusaka Protocol. Africa and the entire international
community welcomed the successful holding of elections
in Liberia, and we congratulate the Economic Community
of West African States (ECOWAS) on the important role
it played in helping to bring that conflict to an end.
We salute the people of the Democratic Republic of
Congo on the positive developments that have taken place
3


in their country and welcome the commitment of their
Government to restore and uphold democracy and
democratic principles. Obviously, after so many decades of
dictatorship and plunder, the task of rehabilitation and
reconstruction in that country is not going to be an easy
one. The people of the Democratic Republic of Congo need
our support in their endeavours to restore peace and
stability in their country.
Indeed, basic necessities such as food and shelter,
together with peace, security and stability, are the foremost
human rights that the people of the Democratic Republic of
Congo ask of the international community in this, their hour
of greatest need. While inquiry into alleged massacres in
the Congo may be important, the lofty principles of peace,
democracy and good governance which we all cherish so
dearly, will be realized in that country only if immediate
support is provided by the international community.
In respect of the dispute between the Libyan Arab
Jamahiriya and both the United States and Britain
concerning the Lockerbie issue, the OAU summit expressed
the hope that the Security Council would consider ways and
means to ensure a rapid resolution of this dispute.
The peace process in the Middle East is in serious
jeopardy as a result of Israel’s refusal to freeze the building
of settlements in the occupied territories. There is a real
risk of reversal of important gains that have been achieved
so far in that part of the world. We call on the parties to
the peace process to show good faith and give peace a
chance.
In conclusion, I wish to reiterate that we believe the
United Nations reform process has reached a crucial stage.
We have always believed that the United Nations, as a
living organism, needs to respond to its changing
environment. It is our sincere hope, therefore, that we can
make progress expeditiously. We in Africa aspire, in these
reforms, for a United Nations which upholds universal
values and interests, attends to the urgent needs of the least-
developed regions of the world, and remains at the service
of humanity.




